Locher, J.,
dissenting. I must dissent from the position taken by the majority for the reason that there has been no showing that council delayed to intentionally avoid the May 8, 1984 election and therefore T would deny the writ.
The charter, rather than imposing a specific time limit for enacting the ordinance in question, requires only that it be accomplished “forthwith” after the passage of ten days and two regular council meetings. Numerous jurisdictions have adopted a definition of “forthwith” which recognizes that *174whatever must occur “forthwith” must occur within a reasonable time — not immediately, as the majority would suggest. North Carolina v. Ward (1976), 31 N.C. App. 104, 106-107, 228 S.E. 2d 490; People v. Glen (1972), 30 N.Y.2d 252, 260, 282 N.E.2d 614, certiorari denied sub nom. Baker v. New York (1972), 409 U.S. 849; In re Application of the Atty. Gen. of New Jersey (1971), 116 N.J. Super. 143, 147, 281 A.2d 284; Hinse v. Burns (1967), 108 N.H. 58, 60, 226 A.2d 865; Ervin v. Beland (1968), 251 Md. 612, 617, 248 A.2d 336; Jenkins v. Hill (1966), 240 Ark. 197, 202-203, 398 S.W.2d 679; Atl. Natl. Bank of Jacksonville v. St. L. Union Tr. Co. (1948), 357 Mo. 770, 779, 211 S.W.2d 2; Omohundro v. Palmer (1932), 158 Va. 693, 696, 164 S.E. 541. The passage of the ordinance at the next regularly scheduled council meeting, which occurred less than a week after certification, was timely and within a reasonable period of time pursuant to the charter provision. While we sympathize with relators’ concern that a separate election must now be conducted, creating additional expense and delay, we cannot find that respondents acted unlawfully or abused their discretion as required to justify the issuance of a writ of mandamus.